Citation Nr: 0217267	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  02-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $11,938.00.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969 and from March 1970 to June 1976, including 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and Purple 
Heart Medal with an Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Roanoke, 
Virginia, which denied the veteran's request for a waiver of 
an overpayment in the amount of $11, 938.00.  The veteran 
perfected a timely appeal of this determination to the 
Board.

In his January 2002 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board in Washington, DC.  In 
July 2002, the Board notified the veteran that the hearing 
was scheduled to take place in September 2002.  Thereafter, 
in a signed statement, dated in July 2002 and received the 
following month, the veteran indicated he no longer wished 
to testify at such a hearing.  Accordingly, the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.702 (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In an October 1976 rating decision, the RO granted 
service connection for four conditions as residuals of shell 
fragment wound injuries, which resulted in a combined 50 
percent evaluation, effective June 30, 1976.

3.  In a November 1976 rating decision, the RO determined 
that the October 1976 rating action contained clear and 
unmistakable error and increased the evaluation of one of 
the veteran's service-connected disabilities to 20 percent, 
which resulted in a combined 60 percent evaluation, 
effective June 30, 1976.

4.  The RO notified the veteran at the time of his original 
award letter that his rate of compensation was based on his 
having a spouse and two children and that he was required to 
timely notify VA of changes in dependency and marital status 
and that failure to promptly notify the RO of such changes 
would result in an overpayment to the government.

5.  The veteran married I on November 17, 1974, and was 
divorced from her on September 16, 1982.

6.  In November 1982, the veteran filed a statement at the 
RO notifying it that he was no longer married to I and 
submitted a copy of a September 1982 divorce decree.

7.  The veteran married BE on March 23, 1983, and was 
divorced from her on June 11, 1991.

8.  The veteran remarried I on July 26, 1991, and was 
divorced from her for the second time on November 19, 1992.

9.  In February 1992, the veteran notified the RO that he 
had married I on July 26, 1991.

10.  The veteran married J on November 21, 1992, and was 
divorced from her on December 2, 1999.

11.  The veteran married his current spouse, D, on December 
15, 2000.

12.  The veteran claims that he submitted evidence of his 
divorces and remarriages to the St. Paul, Minnesota, VA 
facility and the RO has not attempted to verify or dispute 
that assertion.

13.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith.

14.  VA's fault in the creation of the debt outweighs the 
veteran's fault.

15.  Any unjust enrichment caused by the overpayment was de 
minimus, and to require repayment in light of all the 
circumstances would defeat the purpose of VA compensation 
benefits for a dependent spouse.


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits, 
in the calculated amount of $11,938.00, would be against the 
principles of equity and good conscience, and, therefore, is 
waived.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Background

The veteran was discharged from his second period of active 
duty in June 1976, and the following month he filed a claim 
seeking VA compensation benefits.  In an October 1976 rating 
decision, the RO granted his claim and established service 
connection for residuals of a shell fragment wound injuries 
to the right upper arm and axillary fold; the right pleural 
cavity with thoracotomy with one retained foreign body 
located in the anterior border of the pericardium; the right 
chest wall; and for a right thigh donor site scar.  In doing 
so, the RO assigned ratings of 30 percent, 20 percent, 10 
percent and zero percent, respectively, which resulted in a 
combined 50 percent disability evaluation, effective June 
30, 1976.  Thereafter, in a November 1976 rating decision, 
the RO determined that the October 1976 rating action 
contained clear and unmistakable error in not assigning a 20 
percent evaluation for his service-connected residuals of 
multiple shell fragment wounds to the right chest wall, 
which resulted in a combined 60 percent disability 
evaluation, effective June 30, 1976.  Since that time, the 
veteran has not filed any service connection or increased 
rating claims, and the evaluations for these conditions have 
remained in effect.

In November 1976, the veteran filed a VA Form 21-686c, 
"Declaration of Marital Status," dated in October 1976.  
According to the form, the veteran listed I, who he married 
on November 17, 1974, as his current spouse; the veteran 
identified BR, who he married on April 1, 1970, and divorced 
on November 11, 1974, as a former spouse.  On that same 
form, he listed M, who was born in September 1972, and 
[redacted], who was born in April 1976, as his children.  

In a December 1976 letter, the RO notified the veteran of 
the amount of his VA compensation and provided him a VA form 
21-6755, "Adjustment of Award Because of Change in Number of 
Dependents."  This form informed him that he was required to 
notify VA of any changes in his marital or dependency 
status, that additional compensation for a spouse would be 
discontinued on death or divorce, and that failure to 
promptly notify the RO of these changes would result in an 
overpayment to the government.

In November 1982, the veteran filed a statement at the RO in 
which he reaffirmed that his two sons were his dependents.  
In addition, he submitted a copy of a September 1982 divorce 
decree, showing that he was no longer married to I.  The 
claims folder does not reveal that any action was taken in 
light of the veteran's statement.

Thereafter, in a July 1991 letter, the RO requested that the 
veteran provide it with his social security number, as well 
as the social security numbers for each of the dependents 
for whom he was receiving VA benefits.  The veteran 
responded later that month by informing the RO of the social 
security numbers for himself, his son [redacted], and his wife I.  
In addition, in response to the RO's January 1992 request, 
the veteran replied in February 1992 that he had married I 
on July 26, 1991, and that his son M was married and had 
moved out of his household, and thus was no longer his 
dependent.  Again, the RO apparently took no action despite 
the veteran's statement that he married I in 1991.

In February 2000, the veteran completed a VA Form 21-0538, 
"Status of Dependents Questionnaire," on which he indicated 
he was not married and listed no dependents.  In March 2000, 
the RO wrote to the veteran and notified him that it 
proposed to reduce his payments from $749.00 to 687.00 per 
month, effective March 1, 1992, because it had received 
evidence showing that his marital and/or dependency status 
had changed.  The RO explained that his February 2000 VA 
Form 21-0538 showed that he was no longer married to I, and 
thus it was proposing to remove her as a dependent, 
effective March 1, 1992, which was the first of the month 
following when he last certified her as a dependent.  The RO 
afforded him 60-day period during which he could submit 
evidence showing why VA should not make that adjustment.  
The RO stated that if no evidence were submitted, it would 
make a final determination as to whether to adjust his award 
at the end of the 60-day period.

The veteran did not respond, and in May 2000, the RO, citing 
its March 2000 letter, notified him that it had amended his 
disability compensation award because he had not informed VA 
that I was no longer his dependent, and removed her as his 
spouse effective March 1, 1992.  The RO explained that this 
action resulted in an overpayment to him of benefits and 
that it would shortly thereafter notify him of the exact 
amount of the overpayment, as well as information regarding 
repayment.  

In June 2000, the RO informed the veteran that the 
overpayment was in the amount of $6,456.00.  In response, in 
July 2000, the veteran asserted that he had not been 
overpaid "at all" and stated that he wished to appeal the 
RO's determination.  In addition, he filed a copy of a 
December 1999 divorce decree, which shows that his marriage 
to J, which took place on November 21, 1992, was terminated 
on December 2, 1999.

In August 2000, the veteran filed a VA Form 20-5655, 
"Financial Status Report," in which he listed monthly income 
of $1,840.96 and expenses of $1,458.50.  In addition, the 
veteran indicated that he could afford to pay $50.00 per 
month to repay his debt.  On that form, the veteran stated 
he worked from February 1998 to March 2000 as a temporary 
employee of a Network, and that since July 2000, he was 
employed by a Country Club.  The veteran also reported 
having $83.00 in the bank, $2.81 in "cash on hand," and 
debts totaling $1,714.84.

In an October 2000 letter, the RO indicated that the 
evidence disclosed that he was married to BR on April 1, 
1970, and that that marriage ended in divorce on November 
11, 1974.  The RO further stated that the evidence showed 
that he married I on November 17, 1974, and divorced her on 
September 16, 1982; that he remarried her on July 26, 1991; 
and that he married J on November 21, 1992, and divorced her 
on December 2, 1999.  The RO requested that the veteran 
provide information regarding whether and to whom he was 
married between September 16, 1982, and November 21, 1992, 
to include the social security number and date of birth of 
anyone he was claiming as a dependent.  Further, the RO 
notified him that it was proposing to reduce his monthly 
benefit payment effective January 1, 1983, the first of the 
year following the year that he was divorced from I.  The RO 
explained that the adjustment would result in an overpayment 
of benefits to him and that, if the proposed action were 
implemented, he would be informed of the exact amount of the 
overpayment.  The RO again afforded him a period of 60 days 
during which he could submit evidence showing that the 
proposed adjustment should not be made.

In January 2001, citing its October 2000 letter, the RO 
informed the veteran that because he failed to respond, it 
"stopped" the additional benefits he was receiving for I 
from the last date from which it could verify that she was 
his dependent.  The RO indicated that the adjustment was 
necessary because he failed to report the change in his 
dependents status.  In addition, the RO stated that it would 
soon notify him the exact amount of the overpayment.

Shortly thereafter, the RO received the veteran's response 
to its October 2000 letter, in which he stated that he was 
searching for copies of his divorce decrees.  The veteran 
also reported that on December 15, 2000, he had married D, 
and submitted a copy of his marriage certificate.

In a February 2001 decision, the Committee denied the 
veteran's request for a waiver of the overpayment of VA 
compensation benefits.  In the decision, the Committee 
indicated that original amount of debt was $6,456.00 and 
that the total debt was $11,938.00.  The Committee stated 
that the veteran was receiving service-connected 
compensation benefits that included additional benefits for 
a spouse, and observed that when he returned a dependents' 
questionnaire in February 2000, he said he was not married, 
although VA's records showed I was his spouse.  In addition, 
the Committee noted that in a May 2000 letter, the RO 
proposed to remove I as a dependent from March 1, 1992, to 
May 31, 2000, creating a debt of $6,456.00.  The Committee 
added that, in July 2000, the veteran submitted a copy of a 
divorce decree showing that his marriage to J ended in 
December 1999.  The Committee further stated that the RO 
proposed a second action, to remove a spousal dependent 
benefit effective January 1983, and that in January 2000, 
the RO removed I from his award from January 1, 1983, to 
February 28, 1992, which created an additional debt of 
$5,482.00, resulting in a combined overpayment of 
$11,938.00.

The Committee indicated that it appeared that the veteran 
had been married five times, and most recently in December 
2000.  In addition, the Committee observed that in his most 
recent financial status report, the veteran reported having 
monthly income of $1,840.96 and expenses of $1,458.50.  The 
Committee also that stated that his new spouse might have 
additional income.

The Committee determined that the elements of fraud, 
misrepresentation and bad faith did not apply, but that the 
veteran was at fault in the creation of the debt because of 
his failure to timely report dependent changes as required 
by VA regulations.  As a result, the Committee held that he 
had received erroneous benefits that constituted unjust 
enrichment and that his failure to make restitution would 
result in an unfair gain at the expense of the Government.  
The Committee stated that he was required in the past to 
verify his dependent status by submitting a dependents' 
questionnaire but that the RO was unaware of the changes 
until last years.  Finally, the Committee indicated that the 
veteran's financial status report shows his monthly income 
of $1,840.96 and expenses of $1,458.50, which left him a 
monthly surplus of $382.46, without factoring any income of 
his new spouse.  As such, the Committee determined that 
financial hardship was not shown and the waiver was denied 
due to fault and unjust enrichment.

In March 2001, the veteran filed a Notice of Disagreement 
(NOD), asserting that he committed neither fraud nor 
misrepresentation and maintained that he had notified VA of 
his dependent changes.  In addition, he requested that he be 
provided with a financial status report form and reported 
that he was currently unemployed, and had been since 
November 2000.  He also submitted a copy of a marriage 
certificate, which reflects that he married D in December 
2000, together with copies of the decree of divorce from I, 
dated November 19, 1992, and from BE, dated June 11, 1991; 
the latter divorce decree reflects that he and BE were 
married on March 23, 1983.

In the November 2001 Statement of the Case (SOC), the RO 
stated that the veteran had failed to notify VA of the 
changes in his dependent status and had received erroneous 
benefits as a result, which placed him at fault in the 
creation of the debt.  The RO added that all changes in 
dependent status had to be reported "as they occurred" to 
"this RO" because it was the one that had jurisdiction over 
his claims file so that his award could be properly 
adjusted.  The RO stated that notifying other offices or 
agencies "does not notify this office," and said that it was 
his responsibility to notify it in a timely manner.

In January 2002, the veteran filed his Substantive Appeal at 
the RO.  In doing so, he requested the opportunity to 
testify at a hearing before a member of the Board in 
Washington, DC.  In addition, he asserted he had sent copies 
of his marriages, divorces and birth certificates for his 
children to the Roanoke, Virginia, and St. Paul, Minnesota, 
VA offices, and maintained that the copies "must have gotten 
lost."  That same day, the veteran also filed a VA Form 21-
686c, "Declaration of Status of Dependents, on which he 
stated that he had married I in 1974, that they were 
divorced in 1982; had married BE in 1983, had divorced her 
in 1991; had married I again on July 26, 1991, and had 
divorced her on November 19, 1992; had married J on November 
21, 1992, and divorced her on December 2, 1999; and had 
married his current spouse, D, on December 15, 2000.  
Further, he reported that both of his sons were married and 
that neither lived in his household; he also submitted a 
copy of the decree of his second divorce from I.

In a July 2002 statement that was filed at the RO the 
following month, the veteran indicated that he was not able 
to attend a Board hearing in Washington, DC, because he had 
just started a job on July 26, 2002, and that the expenses 
of attending the hearing were "way beyond his means."

Finally, in written argument, his representative, citing his 
inability to attend the Board hearing for financial reasons, 
asserted that the veteran suffered from financial hardship 
and that his waiver should be granted.  The American Legion 
also pointed out that the Committee had determined that the 
veteran was not guilty of fraud, misrepresentation of a 
material fact or good faith, and that under the standard of 
equity and good conscience, it should have granted his 
waiver.  In this regard, The American Legion stated that the 
veteran received conflicting guidance from two different 
regional offices and that he supplied the appropriate 
information in a timely manner.  Finally, his representative 
argued that collection of the overpayment would defeat the 
purpose of the VA compensation benefits involved.

Analysis

The effective date of a reduction in compensation benefits 
based on divorce is the first day of the month following the 
month of divorce.  38 C.F.R. § 3.501(d)(2).  The effective 
date for additional compensation for a dependent spouse is 
the latest date of the veteran's marriage, if the evidence 
of the event is received within one year of the marriage; 
otherwise, the date notice of the dependent is received.  
38 C.F.R. § 3.401(b).  In this case, the veteran was 
divorced from I for the first time in September 1982 and 
notified VA in November 1982; consequently, only a two-month 
overpayment was created.  The RO apparently took no action, 
however, and in March 1983, the veteran married BE.  He 
remained married to BE until June 1991, and the following 
month, remarried I, to whom he remained married until 
November 1992.  In addition, in February 1992, the veteran 
notified VA that he had remarried her on July 26, 1991.  
Then just two days subsequent to his second divorce from I, 
the veteran married J, to whom he was married until December 
1999; the veteran married his current spouse, D, in December 
2000.

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the recipient would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(a).  In this case, the Committee, in its 
February 2001 decision, found that neither fraud, 
misrepresentation nor bad faith had not been shown; 
consequently, the remaining issue is whether it would be 
against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, 
particular facts and circumstances case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  

As to the degree of relative fault, the record shows that in 
November 1982, the veteran promptly reported that he had 
divorced I in September 1982.  In addition, in February 
1992, he notified VA that he had remarried I in July 1991.  
The Board observes that in neither case did the RO take any 
action or initiate any inquiry into the veteran's dependent 
or marital status.  As such, contrary to the Committee's 
findings, the RO was not unaware of changes in the veteran's 
marital status and the Board finds that although the veteran 
continued to accept compensation payments, which included an 
allowance for a spouse, in light of the above, VA was more 
at fault in the creation of the overpayment.  

With respect to the other elements of equity and good 
conscience, according to the August 2000 financial status 
report, the veteran's monthly income exceeded monthly 
expenses; however, no financial status report has been 
submitted since that time, and in March 2001, he reported 
that he had been unemployed since November 2000.  In 
addition, as The American Legion points out, in August 2002, 
he withdrew his request for a Board hearing because he 
reported that he had just started a job on July 26, 2002, 
and was unable to afford the cost of doing so.  In light of 
the above, it is unclear whether financial hardship is 
present.  

Further, of particular significance in this case is the fact 
that, although the veteran became divorced from I in 
September 1982, and notified VA in November 1982, the RO 
apparently took no action; in March 1983, he married BE, and 
he remained married to her until June 1991.  Further, as the 
veteran informed VA in February 1992, in July 1991 he 
remarried I, to whom he remained married until November 
1992.  Then just two days later, he married J, to whom he 
was married until December 1999, and the veteran married his 
current spouse, D, in December 2000.  Therefore, with the 
exceptions of the six-month period from September 1982 to 
March 1983; from June to July 1991; from November 19 to 
November 21, 1992, and from December 1999 to December 2000, 
the veteran had a dependent spouse who would have met the 
criteria for additional compensation, had notice of her 
existence been of record.  Thus, the unjust enrichment to 
the veteran present in this case is insignificant, 
consisting of his receipt of benefits for a dependent spouse 
during the small periods during which he was single as 
detailed above.  The Board finds that this is even more so 
in light of the January 1, 1983, date used by the RO to 
compute the overpayment, which eliminates the period between 
September 16 and December 31, 1982.  For the same reason, 
recovery of the benefit would tend to defeat the purpose of 
the benefit, which is to provide the veteran with additional 
compensation for his dependents.  Consequently, because the 
relative fault of VA outweighs the veteran's in the creation 
of the debt, and since the veteran actually had a dependent 
spouse during almost the entire period of the overpayment, 
recovery of the overpayment in this case would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963, 1.965.  Accordingly, waiver of recovery of the 
overpayment is warranted.



ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $11,938.00 
is granted, subject to the law and regulations governing 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

